DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 26-42 are pending:
		Claims 26-42 are rejected. 		
		Claims 1-20 have been cancelled.
		Claims 26-42 have been added.
Response to Amendments
Amendments filed 11/21/2022 have been entered. Amendments to the claims overcome drawing objections, claim objections, §112, §102 and  §103 rejections previously set forth in non-final Office Action mailed 03/30/2022.
Amendments have necessitated new grounds of rejection under §112, §102 and §103.
Response to Arguments
Arguments filed 11/21/2022 have been entered. Arguments were fully considered.
On page 14 of Applicant’s arguments, Applicant argues that:
As a result, none of the cited documents disclose an airlift pump with "a device positioned in use between an injection port and a mixing chamber within an airlift pump, wherein the device comprises a planar body with multiple holes extending therethrough," as recited by new Claim 26. The multiple holes of the device of the claimed invention provide the longest possible narrow vertical path for each gas stream as the gas streams leave the device. The uniformity of the gas streams helps to impart a more uniform lift to the liquid from the gas, while a vertical stream also helps to prevent air streams from merging to form larger bubbles, which would provide less uniform lift (see para. [0052] of the present application). A technical effect of the above-identified features is therefore the generation of a more uniform lift for the airlift pump. 

In view of the foregoing, Applicant respectfully submits that the independent claims patentably define the claimed invention over the citations of record and other prior art. Further, the dependent claims should also be allowable for the same reasons as their respective base claims and further due to the additional features that they recite. 

	This argument is moot because amendments have necessitated new grounds of rejection.
Drawings
The drawings were received on 11/21/2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Dependent claims are hereby rejected due to dependency from rejected claim 1. 
	Claim 40 recites “a printed disc”; it is unclear is meant by printed disc because the term “printed disc” is not a term known in the art therefore it is unclear what is required for prior art purposes. Additionally, Applicant’s Specification does not define the term therefore rendering the claim indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26-29 and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliss (USPN 4,144,841). 
	Regarding claim 26, Bliss discloses a device (Fig. 2, plate or disc 7; see C5/L40-45) positioned in use between an injection port (corresponds to port/opening from air tube 6 shown in Fig. 2) and a mixing chamber (corresponds to chamber above passages 8 shown  in Fig. 2) within an airlift pump (tube 1 shown in Fig. 2 is an air lift mechanism; see C5/L20-25), wherein the device comprises: 
	a planar body (i.e. plate) with multiple holes (Fig. 2, passages 8; see C6/L10-15) extending therethrough (see Fig. 2), the holes (i.e. passages 8) dimensioned to direct gas into multiple micro-streams for streaming the gas from the injection port into the mixing chamber (the plate/disc of Bliss is capable of performing the claimed function; see C2/L30-40).  
	Regarding claim 27, Bliss discloses the device of claim 26, wherein the multiple holes (i.e. passages 8) are evenly spaced through the planar body (i.e. plate/disc 7) (see Fig. 4A).   
	Regarding claim 28, Bliss discloses the device of claim 26, wherein the multiple holes (i.e. passages 8) unevenly spaced through the planar body (i.e. plate/disc 7) (see Fig. 4B).  
	Regarding claim 29, Bliss discloses the device of claim 27, wherein the planar body (i.e. plate/disc 7) is a plate having a first face (corresponds to top of plate/disc 7) and a second face (corresponds to bottom of plate/disc 7), and the holes (i.e. passages 8) extend from the first face to the second face (see Fig. 2).  
	Regarding claim 40, Bliss discloses the device of claim 26, wherein the planar body (i.e. plate/disc 7) comprises a printed disc (see §112b).  
	Regarding claim 41, Bliss discloses the device of claim 26, wherein the mixing chamber is separated from the injection port in a first dimension, and wherein, in use, the multiple holes (i.e. passages 8) extend through the planar body (i.e. pate/disc 7) in the first dimension (see Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Schafer (USPN 3,917,763).
	Regarding claim 30, Bliss discloses the device of claim 29. Bliss further discloses that the passages have a diameter of about 1/32-1/8 inch (see C5/L55-65).  
	Bliss does not teach the multiple holes have diameters generally between 0.3 mm-0.4 mm.  
	In a related field of endeavor, Schafer teaches an aeration device (see ABS) comprising a disc having holes with a between 0.3 mm-0.4 mm (the opening size can range from 0.005-0.1 inches) (see C3/L22-26) (note that 0.005-0.1 inches is equal to 0.127-2.54 mm).  
	The examiner takes note of the fact that the prior art range of 0.127-2.54 mm completely encompasses the claimed range of 0.3-0.4 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hole (opening) size of Bliss by adjusting the size to 0.127-2.54 mm as disclosed by Schafer because the holes will project small streams of air (Schafer, see C2/L67-C3/L3) and smaller bubbles have a large surface area which promotes aeration (Schafer, see C1/L54-57 and C2/L7-10) which is desirable in Bliss since aeration is required. Therefore, the claimed range of 0.3-0.4 mm would have been considered obvious.
	Regarding claim 31, Bliss and Schafer teach the device of claim 30, wherein the multiple holes (Bliss, i.e. passages 8) have diameters generally between 0.15 and 0.25 mm (Bliss as modified Schafer teaches a completely encompassing range of 0.127-2.54 mm).  

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Schafer (USPN 3,917,763) and further in view of Narushima (US 2013/0259774).
	Regarding claim 32, Bliss and Schafer teach the device of claim 30.
	The combination does not teach the holes are spaced 0.5 mm-0.6 mm center to center apart from one another in a grid pattern. 
	In a related field of endeavor, Narushima teaches a column contact apparatus (see ABS) comprising a perforated plate having a distance (pitch) (length of a line connecting central points of adjacent holes) (Narushima, see ¶96), furthermore, the ratio between the pitch and hole diameters may be in the range of 1.1 to 15 (Narushima, see ¶96). The pitch is the spacing. Therefore, since the hole diameter of Narushima can be 0.5 mm then the pitch or spacing can range from 0.55 mm to 7 mm center to center apart from one another in a grid pattern (the holes in the flow-aligning portion may be in a square array therefore will be in a grid pattern) (Narushima, see ¶98).
	The examiner takes note of the fact that the prior art range of 0.55-7 mm overlaps the claimed range of 0.5-0.6mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the spacing of Bliss by adjusting said spacing within a range of 0.55-7mm as disclosed by Narushima because the spacing (i.e. pitch) is dependent on the aperture ratio (i.e. a ratio of pitch and hole diameter) (Narushima, see ¶96) which is desirable for suppressing pressure loss therefore one of ordinary skill in the art would have optimized the aperture ratio to provide an optimal spacing (i.e. pitch) (Narushima, see ¶98). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the claimed range of 0.5-0.6mm would have been considered obvious.
	Additionally, it would have been further obvious to arrange the holes in a grid pattern as disclosed by Narushima because any suitable pattern or design is desirable in Bliss (C6/L60-68). 
	Regarding claim 33, Bliss, Schafer and Narushima teach the device of claim 32.  
	Bliss does not explicitly teach that said positioning at least 0.5 mm from a perimeter of the plate.  
	Schafer further teaches that a preferred location of the holes is generally from the outer edge of the disc assembly inwardly to about 20% (Schafer, see C3/L29-33), in addition the disc diameter used is from 4 inches to 48 inches (Schafer, see C3/L35-40) (4-48 inch diameter is 2-24 inches radius or 50.8-609.6 mm radius) so the preferred location is calculated to be between 10.16-121.8 mm from the outer edge therefore Schafer teaches positioning at least 0.5 mm from a perimeter (edge) of the plate.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the hole of Bliss by positioning said hole between 10.16-121.8 mm from a perimeter (edge) of the plate as disclosed by Schafer because said configuration is provided for greatest efficiency (Schafer, see C3/L28-34). Therefore, the claimed range of at least 0.5 mm would have been considered obvious. 
	Regarding claim 34, Bliss, Schafer and Narushima teach the device of claim 33.
	The combination of Bliss and Schafer does not teach the plate has a thickness between 12-13 mm.  
	Narushima further teaches the plate has a thickness between 12-13 mm  (the flow-aligning portion with thickness of 0.5-20 mm) (see “Item 10” in ¶252).
	The examiner takes note of the fact that the prior art range of 0.5-20 mm completely encompasses the claimed range of 12-13 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). see MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the thickness of the hole of Bliss by selecting a thickness of 0.5-20 mm as disclosed by Narushima because by doing so allows for efficiently utilizing a space within a column (Narushima, see ¶93) thus the thickness would have been considered a workable range for a column (i.e. tube). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore the claimed range of 12-13 mm would have been considered obvious. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Schafer (USPN 3,917,763) in view of Narushima (US 2013/0259774) and further in view of Rasmussen (US 2010/0139871).
	Regarding claim 35, Bliss, Schafer and Narushima teach the device of claim 34.
	The combination of references does not teach the holes in the plate contain a helical groove pattern to gyroscopically stabilize a gas flow as the gas leaves the plate.  
	In a related field of endeavor, Rasmussen teaches a dry pond system that emits wastewater into air (see Entire Abstract) comprising a helical groove pattern (Fig. 1C, spiral cone nozzle 128; see ¶49) to gyroscopically stabilize a gas flow as the gas leaves the plate (the spiral cone nozzle of Rasmussen is capable of performing the claimed function because the device is structurally the same as the claimed device).  
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the hole shape of Bliss by selecting a spiral cone nozzle of Rasmussen to provide a helical groove pattern in the hole because said shape provides a desired flow pattern (Rasmussen, see ¶49) and the hole/opening of Bliss is open to any shape.
	Regarding claim 36, Bliss, Schafer, Narushima and Rasmussen teach the device of claim 35, wherein the helical groove pattern in the holes is orientated at a 30-degree angle with respect to the longitudinal axis of the hole (Bliss as modified by Rasmussen teaches a completely encompassing range). Rasmussen further teaches that the angle of the spray nozzles may be controlled to alter the direction of the spray (Rasmussen, see ¶11), the nozzles are connected at different angles (Rasmussen, see ¶26), additionally Fig. 3C of Rasmussen shows a nozzle substantially perpendicular therefore the angle is 90 degrees and two other nozzles are less than 90 degrees but greater than 0 degrees. 
	The examiner takes note of the fact that the prior art range of less than 90 degrees but greater than 0 degrees completely encompasses the claimed 30 degrees. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Pan (USPN 5,139,668).
	Regarding claim 37, Bliss discloses the device of claim 26.
	Bliss does not teach the planar body is composed of packed fiber.  
	In a related field of endeavor, Pan teaches a hollow fiber bundle element (see ABS) comprising a microporous hollow fiber module, packed with minute adsorbent particles (see C8/L20-27).
	 It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the plate of Bliss by incorporating packed fibers as disclosed by Pan because said material provides the benefit of gas purification (Pan, see C8/L20-27) which is desirable in Bliss since a gas (i.e. air) is required. 
	Regarding claim 38, Bliss and Pan teach the device of claim 37, wherein the packed fiber (Bliss as modified by Pan teaches packed fiber) is oriented vertically (Pan, Fig. 1, vertically oriented fibers 1) to force the gas to flow around the packed fiber (Bliss as modified by Pan teaches the claimed structure therefore capable of providing the claimed function).  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Pan (USPN 5,139,668) and further in view of Glassford (USPN 7,537,200)
	Regarding claim 39, Bliss and Pan teach device of claim 37.
	The combination does not teach wherein the packed fiber is oriented horizontally to force the gas to flow around the packed fiber.
	In a related field of endeavor, Glassford teaches a controlled atmosphere gas infusion device (see ABS) comprising fibers oriented horizontally (see Fig. 3 of fibers oriented horizontally) to force the gas to flow around the packed fiber (Glassford teaches the claimed structure therefore capable of providing the claimed function).  
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the plate of Bliss (as modified by Pan) by arranging said fibers horizontally as disclosed by Glassford because said configuration provides the benefit of increasing dissolved oxygen content of water for an aquaculture application (Glassford, see C3/L64-67) which is desirable for the aquaculture application of Bliss (Bliss, see C3/L40-45 and C8/L5-15).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bliss (USPN 4,144,841) in view of Rasmussen (US 2010/0139871).
	Regarding claim 42, Bliss discloses the device of claim 26.
	Bliss does not teach wherein the holes contain a helical groove pattern to gyroscopically stabilize the gas flow as it leaves the planar body.
	In a related field of endeavor, Rasmussen teaches a dry pond system that emits wastewater into air (see Entire Abstract) comprising a helical groove pattern (Fig. 1C, spiral cone nozzle 128; see ¶49) to gyroscopically stabilize the gas flow as it leaves the planar body (the spiral cone nozzle of Rasmussen is capable of performing the claimed function because the device is structurally the same as the claimed device).  
	It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the hole shape of Bliss by selecting a spiral cone nozzle of Rasmussen to provide a helical groove pattern in the hole because said shape provides a desired flow pattern (Rasmussen, see ¶49) and the hole/opening of Bliss is open to any shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778